762 F.2d 1009
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.ROBERT VAUGHN MCDOUGALD, PLAINTIFF-APPELLANT,v.LARRY J. DENNY; LAWRENCE W. HENKE, III, DEFENDANTS-APPELLEES.
NO. 85-3062
United States Court of Appeals, Sixth Circuit.
4/17/85

ORDER
BEFORE:  KENNEDY, CONTIE and MILBURN, Circuit Judges.


1
This appeal has been referred to this panel pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
Plaintiff on January 9, 1985 filed a notice of appeal from orders entered by the Magistrate on December 3 and December 28, 1984.  The December 3 order granted in part and denied in part, plaintiff's request to add additional defendants.  The December 28 order pertained to discovery matters.  The orders from which the appeal has been taken are not final decisions pursuant to 28 U.S.C. 1291 from which an appeal can be taken.  Catlin v. United States, 324 U.S. 229 (1945); Cochran v. Birkel, 651 F.2d 1219 (6th Cir. 1981), cert. denied, 454 U.S. 1152 (1982); See also Ambrose v. Welch, 729 F.2d 1084 (6th Cir. 1984).  Thus, the Court is without jurisdiction to entertain the appeal.


3
It is ORDERED that this appeal be and hereby is dismissed.